Citation Nr: 0737424	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-34 434	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1. Entitlement to service connection for connection for 
chronic lymphocytic leukemia, also claimed as due to exposure 
to Agent Orange.

2. Entitlement to service connection for connection for 
benign prostatic hypertrophy, also claimed as due to exposure 
to Agent Orange.

3. Entitlement to service connection for connection for 
Parkinson's disease, also claimed as due to exposure to Agent 
Orange.

4. Entitlement to service connection for connection for 
neuropathy, also claimed as due to exposure to Agent Orange.

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States

WITNESSES AT HEARING ON APPEAL

The veteran and C.R.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1964 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The claim of service connection for chronic lymphocytic 
leukemia is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. Benign prostatic hypertrophy was not shown to have had 
onset during service and was first diagnosed many years after 
service and is unrelated to an injury, disease, or event, 
including any exposure to Agent Orange, of service origin.

2. Parkinson's disease was not shown to have had onset during 
service or to have manifested to a compensable degree within 
one year from the date of separation from service; and 
Parkinson's disease, first diagnosed after service beyond the 
one-year presumptive period, is unrelated to an injury, 
disease, or event, including any exposure to Agent Orange, of 
service origin.



3. Neuropathy was not shown to have had onset during service 
or to have manifested to a compensable degree within one year 
from the date of separation from service; and neuropathy, 
first diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event, 
including any exposure to Agent Orange, of service origin.


CONCLUSIONS OF LAW

1. Benign prostatic hypertrophy is not due to disease or 
injury that was incurred in or aggravated by service; and 
asthma is not a disease subject to the presumption of service 
connection due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2. Parkinson's disease is not due to disease or injury that 
was incurred in or aggravated by service; Parkinson's disease 
as a chronic disease may not be presumed to have been 
incurred in service or to be due to any exposure to Agent 
Orange therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3. Neuropathy is not due to disease or injury that was 
incurred in or aggravated by service; neuropathy as a chronic 
disease may not be presumed to have been incurred in service 
or to be due to any exposure to Agent Orange therein.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre- and post- adjudication notice by 
letters, dated in October 2003, September 2004, and in March 
2006.  The notice advised the veteran of what was required to 
prevail on his claims for service connection, to include 
those claimed as due to Agent Orange exposure; what 
specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The veteran was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit any evidence 
in his possession that pertained to the claims.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as the RO 
provided content-complying VCAA notice and the claim was 
subsequently readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2007.     Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded a hearing before a 
local hearing officer at the RO in December 2004.  The RO has 
obtained the veteran's service medical records, service 
personnel file, VA medical records, and medical records from 
private providers identified by the veteran.  The RO also 
attempted to verify the veteran's claim of Agent Orange 
exposure while serving in Thailand with the appropriate 
service department.  The veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

VA has not conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims (see 38 U.S.C.A. § 5103A(d)); however, further 
development in this respect is not required because there is 
no record of benign prostatic hypertrophy, Parkinson's 
disease, or neuropathy during active service or of any 
indication that the disabilities are associated with an 
established event, injury, or disease in service.  Under 
these circumstances, a medical examination or medical opinion 
is not required under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Where a veteran who served for ninety days develops a disease 
of the nervous system or paralysis agitans to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically 


determined a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. 
Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 
42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act (1984), and the Agent Orange Act of 1991, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

The veteran claims that benign prostatic hypertrophy, 
Parkinson's disease, and neuropathy are attributable to the 
period of his military service in Thailand and on travel when 
he stopped briefly in Saigon, Vietnam, where he alleges 
exposure to Agent Orange.  At his hearing, the veteran 
indicated that in 1965 he served at air bases in Thailand 
(Korat, Udorn, and Ubon) and in Korea, and that he briefly 
stopped over in Vietnam (i.e., long enough to change planes 
in Saigon and visit a village) en route to and from Thailand.  

Service personnel and medical records show that the veteran 
served on active duty in the Army as a lineman from February 
1964 to December 1965, and that his service included a tour 
of duty in Korea (Kimpo Air Base) from November 1965 to 
December 1965.  Copies of travel vouchers provided by the 
veteran also show that he also had temporary duty in Thailand 
beginning in February 1965, in May 1965, and in July 1965.  
The veteran has furnished photographs of Vietnam - two of the 
Saigon airport and three aerial shots of the Mekong River.  
Although the RO only sought to verify whether the veteran was 
actually exposed to herbicide agents in Thailand, as he had 
claimed, with the result being that herbicide spray tests 
were not conducted where the veteran was temporarily based, 
and did not seek to verify exposure in Korea, further 
development is unnecessary for reasons that will be explained 
herein below.  

The service medical records contain no complaint, finding, or 
diagnosis of benign prostatic hypertrophy, Parkinson's 
disease, and neuropathy, or any symptoms related thereto.  On 
his separation physical examination report in October 1965, 
the veteran wrote that he was in good health.  

After service, VA records and private medical records 
document clinical findings or diagnoses of benign prostatic 
hypertrophy, Parkinson's disease, and neuropathy, no earlier 
than 1996.  With the exception of two statements of private 
physicians, the record contains no medical opinion addressing 
a relationship between any of the veteran's claimed 
conditions to his period of military service, including 
alleged Agent Orange exposure.  

In a December 2001 statement, the veteran's physician, J.I., 
M.D., indicated that the veteran was scheduled for an Agent 
Orange evaluation at the VA hospital and that he was not sure 
if the Parkinson's disease was related to Agent Orange.  In a 
March 2004 statement, B.R., M.D., indicated that veteran had 
Parkinson's disease. 

Based on the medical evidence in the record, benign prostatic 
hypertrophy, Parkinson's disease, and neuropathy were not 
shown to have had onset in service.  Further, the medical 
evidence showing benign prostatic hypertrophy, Parkinson's 
disease, and neuropathy, beginning by 1996 or after, is well 
beyond the one-year presumptive period (following the date of 
separation from military service in December 1965) for such 
conditions as chronic diseases under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.306, 3.309.  

Regarding the veteran's contention that he was exposed to 
Agent Orange while serving in Thailand in 1965 resulted in 
his claimed disabilities, it is noted that his claimed 
disabilities are not among the listed diseases associated 
with exposure to Agent Orange, for which service connection 
on a presumptive basis is warranted under 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  



The neuropathy in this case is not deemed to be on the list 
of diseases for the reason that it is not shown to be either 
acute or subacute peripheral neuropathy, that is, it was not 
shown to have appeared within weeks or months of any exposure 
to Agent Orange.  

Furthermore, there is no competent evidence that the 
veteran's current benign prostatic hypertrophy, Parkinson's 
disease, and neuropathy are actually caused by exposure to 
Agent Orange, or otherwise linked to the veteran's period of 
active service.  38 C.F.R. § 3.303(d).  

In light of the foregoing, verification of the veteran's 
claimed Agent Orange exposure in Korea is moot; a finding 
either way would not change the outcome of the determination 
in this case, given that none of the veteran's claimed 
conditions are listed among the disease associated with Agent 
Orange exposure and given that there is no competent evidence 
linking the claimed conditions to Agent Orange exposure.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

As for the statement of a private physician, who appeared to 
doubt the existence of a relationship between Agent Orange 
exposure and the veteran's Parkinson's disease.  Such an 
opinion opposes, rather than supports, the claim.  

The statement of another physician relates only chronic 
lymphocytic leukemia to exposure to Agent Orange. 

Although the veteran is competent to describe symptoms 
pertaining to his claimed disabilities, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation.  



As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claims 
of service connection for benign prostatic hypertrophy, 
Parkinson's disease, and neuropathy, as articulated above, 
the preponderance of the evidence is against the claims for 
the reasons articulated and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claims of service connection for BPH, 
Parkinson's disease, and neuropathy, as articulated above, 
the preponderance of the evidence is against the claims and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for connection for benign prostatic 
hypertrophy, also claimed as due to exposure to Agent Orange, 
is denied.

Service connection for connection for Parkinson's disease, 
also claimed as due to exposure to Agent Orange, is denied.

Service connection for connection for neuropathy, also 
claimed as due to exposure to Agent Orange, is denied.  






REMAND

As for the claim of service connection for chronic 
lymphocytic leukemia further development is needed to verify 
whether or not the veteran's service included his presence in 
Vietnam.  

The veteran testified that he was present in Vietnam long 
enough to change planes and to visit a village, while he was 
en route to and from Thailand on temporary duty from his base 
in Korea.  The dates were in February 1965 and in October and 
November 1965.  The veteran has furnished copies of service 
personnel records that indicate travel between Thailand and 
Korea, but not for the dates he indicated.

While the RO has apparently obtained the veteran's service 
personnel file, it would appear that the file is incomplete 
as it did not contain all of his travel records for 1965.  

Accordingly, under the duty to assist, 38 C.F.R. 
§ 3.159(c)(2), the case is REMANDED for the following action:

1. Request from the appropriate Federal 
custodian all the records pertaining to 
the veteran's military travel in 1965 to 
include records of travel vouchers and 
orders to ascertain whether the veteran's 
travel involved a stop in Saigon, 
Vietnam.  

2. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.   





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


